Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/24/32. Claims 3, 6, 18 and 20-22 are cancelled. Claims 1-2, 5, 7-9, 12-17 and 19 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 5, 7-9, 12-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 9 recite that the arterial pressure is determined first but it is described as being determined by a third process. For the sake of clarity it seems that this would be the first process in the determination of the parameters. Because of their dependence on claims 1 and 9, claims 2-8 and 10-15 have also been rejected under 112(b) as being indefinite.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what range does not have pulse components of the vein as all pressure ranges would have some influence from the vein.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the steps of claim 5 replace that of claim 1. Claim 1 recites that the venous pressure is determined from the second waveform and the second process but claim 5 recites that the venous pressure is determined from first process, second process or third process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 12, 16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2004/0044290) in view of Ide (US 2006/0247540) and Pfeiffer (US 2010/0324428), and further in view of and Leschinsky (US 2014/0343600).
Regarding claims 1, 9 and 16, Ward discloses a blood pressure measuring apparatus and method (Abstract) comprising: 
a cuff that is mountable to a region of a living body in which a vein and artery exist ([FIG1][¶23])
applying and controlling the pressure applied to the living body using a pressure control unit ([FIG2][¶20]); 
measuring venous blood pressure measurements ([2,7]), and detecting pressure waveforms in which pulse wave components from the region overlap with the applied pressure the pulse wave components comprise at least one from among pulsewave components of the artery and pulse wave components of the vein([Fig.2]) using a detection unit; 
using an analysis unit configured to obtain a venous pressure based on the pressure waveforms detected by the detection unit ([FIG2][2,7]), 
the arterial pressure including at least a diastolic blood pressure and a systolic blood pressure based on data of a third pressure waveform of the pressure waveforms in a third process in which the applied pressure is increased by the pressure control unit from a first point to a second time point at which the obtaining of the systolic blood pressure is completed ([FIG2] the pressure is increased); and
the venous pressure based on data of a second pressure waveform of the pressure waveforms in a second process in which the applied pressure is decreased by the pressure control unit from the third time point until a second predetermined time period measured from the first time point elapses ([FIG2][¶20,49] the venous pressure is determined after the deflation of the cuff).
the arterial and venous blood pressure measurements are performed within 30 to 60 seconds (Page 5, sections [0051]-[0052]),
While Ward discloses that the pressurization of the cuff can be used to determine a variety of blood pressure parameters through a one-time blood pressure measurement Ward fails to disclose whether the method and system is capable of monitoring the respiratory variation of a patient using the arterial waveform of a blood pressure measurement. 
Pfeiffer teaches a blood pressure measurement system and method (Abstract) that is capable of determining the respiratory variation of a user from an arterial blood pressure waveform (Page 1, section [0006]), wherein the applied pressure is kept at a constant, sub-diastolic pressure (Page 3, section [0036] Page 5, section [0081]), wherein the respiratory parameters are determined over a period of 30 to 90 seconds (Page 5, lines [0067]-[0075]), wherein the respiratory variation parameter can be used to noninvasively measure interactions between the user’s cardiovascular and respiratory systems such as a pulse pressure variation (PPV) (Page 1, sections [0006]-[0007]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the method and system of Ward to include the respiratory variation and blood pressure measurement using the method taught by Pfeiffer, since doing so would predictably allow a PPV to be determined with arterial and venous blood pressures, thus allowing better predictive responsiveness than static measurements, while still maintaining a non-invasive measurement device (See Section [0005]).
While Ward discloses that the pressurization of the cuff can be used to determine a variety of blood pressure parameters, Ward fails to disclose that the systolic and diastolic measurements are taken.
Ide however, teaches a similar blood pressure measurement device that measures the systolic and diastolic blood pressures. The arterial and venous blood pressure measurements are performed within 30 to 60 seconds (Page 5, sections [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the method and system of Ward to include the respiratory variation and blood pressure measurement using the method taught by Pfeiffer, since doing so would predictably allow for more accurate determinations of the systolic and diastolic for Ward when it sets its pressures around the systolic and diastolic pressures.
While Ward as modified teaches a blood pressure monitoring device capable of holding the pressure within the blood pressure cuff at a constant level for a specified period of time ([FIG2]), Ward as modified fails to teach a determination unit that determines that a first predetermined time period measured from a start of a measurement of the respiratory variation on the waveform of the artery has elapsed, and causes the pressure control unit to decrease or increase the applied pressure in the second process based on determining that the first predetermined time period has elapsed. 
Leschinsky teaches a blood pressure measuring device capable of maintaining a pressure within the blood pressure cuff at a constant level (Page 4, section [0074]), determining whether a predetermined time has elapsed from the holding period (Page 4, section [0074]), and inflating or deflating the blood pressure cuff after the holding period has elapsed (Fig. 4, PSYS-UPDATE) such that the system is able to automatically cycle through and update the blood pressure measured over several measurement periods (Section [0074]) and determining the venous pressure using only the cuff ([¶77]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the blood pressure monitoring apparatus of Ward to have the automatic inflation and deflation timer of Leschinsky, in order to achieve automatic and predictable blood pressure measurements at designated time intervals. 
Ward as modified does not specifically disclose the determining the respiratory variation after obtaining the arterial pressure and obtaining the venous pressure after the respiratory variation. However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the respiratory variation after the arterial pressure and then determine the venous pressure because changing the order of the determination would not have modified the operation of the device. 

Regarding claim 2, Ward as modified teaches a blood pressure measurement device configured to measure an arterial and venous blood pressure, but fails to specify the pressure levels at which the respiratory variation is detected. 
Pfeiffer further teaches a system wherein the applied pressure used for measuring the respiratory variation is equal to or lower than a diastolic blood pressure, and within a range which does not include a pulse wave component of the vein in the pulse wave components (Page 3, section [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the system of Ward be modified using the teaching of Pfeiffer, since measuring respiratory variations at an applied pressure below the user’s diastolic blood pressure would achieve more accurate respiratory variation measurements by avoiding linear effects on the measurement resulting from intermittent collapse of the blood vessel, see section [0036] of Pfeiffer. 
Regarding claim 5, Ward discloses a system wherein the analysis unit is configured to obtain the venous pressure based on the data of the second pressure waveform in the second process and the data of the third pressure waveform in the third process or the data of the first pressure waveform in the first process ([FIG2][2,7]).
Regarding claim 12, Pfeiffer teaches a system wherein the obtaining term of the respiratory variation is within about 60 seconds (Page 2, section [0022]: the respiratory parameter is measured over several respiratory cycles). 
It would have been obvious to perform respiratory parameter method over the course of about 60 seconds, since this measurement timing is a result of optimization through routine experimentation that would result in more efficient blood pressure measurement, and would reduce patient discomfort. See MPEP 2144.05, sections II and III.
Regarding claims 17 and 19, Leschinsky teaches obtaining the venous pressure using only the cuff ([¶77] the sensor is part of the cuff). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ide with the cuff of Leschinsky in order to reduce the number of parts by having a cuff that acts as the sensor.
Regarding claim 18, Ward as modified does not specifically disclose the determining the respiratory variation after obtaining the arterial pressure and obtaining the venous pressure after the respiratory variation. However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the respiratory variation after the arterial pressure and then determine the venous pressure because changing the order of the determination would not have modified the operation of the device. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Ide, Pfeiffer and Leschinsky as applied to claim 1 above, and further in view of Cannesson (Variations in Pulse Oximetry Plethysmographic Waveform Amplitude to Predict Fluid Responsiveness in the Operating Room, Anesthesiology, 2007).
Regarding claims 7 and 8, Ward discloses displaying the measurements ([¶54])
Ward as modified fails to teach whether the respiratory parameters are displayed in the form of a two-dimensional graph. 
Cannesson teaches a system for monitoring respiratory variation parameters from venous pressure (Abstract), wherein the respiratory parameters are displayed on a two-dimensional graph (Page 1109; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ward to include the two-dimensional display of Cannesson, in order to intuitively display several blood pressure parameters to the user at once for comparison and trend monitoring. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Ide, Pfeiffer and Leschinsky as applied to claim 1 above, and further in view of Parfenov (US 2010/0292592).
Regarding claim 13, Ward as modified teaches a system capable of measuring venous pressure using an incremented pressure deflation ([FIG2]), but fails to teach the amount of time at which each pressure step is held. 
Parfenov teaches that it is known in the art to measure blood pressure by holding the pressure within the cuff constant for 4-6 seconds, and to deflate the cuff for 4-10 seconds in order to acquire data reflecting the resting diameter of the brachial artery (Page 4, section [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ward to measure the venous blood pressure using pressure increments held over at least 6 seconds taught by Parfenov, in order to noninvasively measure the resting outer diameter of the user’s brachial artery. Furthermore, it would have been obvious to perform the deflation measurement over the course of 6 seconds, since this measurement timing is a result of optimization through routine experimentation, and reducing blood pressure measurement time would result in more efficient and comfortable blood pressure measurement. See MPEP 2144.05, sections II and III.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Ide, Pfeiffer and Leschinsky as applied to claim 1 above, and further in view of Martin (US 2004/0059234).
Regarding claim 14, Ward fails to teach the amount of time it takes to obtain the arterial blood pressure.
Martin teaches that it is known in the art that arterial blood pressure measurement times typically vary, and can be tailored to the patient to last anywhere from 15 to 30 seconds or more (Page 25, section [0294]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ward to measure arterial pressure over the course of 15 seconds taught by Martin in order to increase patient comfort by minimizing the amount of time spent during blood pressure measurement. Furthermore, it would have been obvious to perform the arterial blood pressure measurement over the course of 15 seconds, since this measurement timing is a result of optimization through routine experimentation as indicated in section [0294] of Martin, which would result in more efficient and comfortable blood pressure measurement cycles. See MPEP 2144.05, sections II and III.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Ide, Pfeiffer and Leschinsky as applied to claim 1 above, and further in view of Parfenov and Martin.
Regarding claim 15, Pfeiffer teaches a system wherein the obtaining term of the respiratory variation is within about 60 seconds (Page 2, section [0022]: the respiratory parameter is measured over several respiratory cycles), but Ward fails to teach the amount of time it takes to measure the venous and arterial pressures. Parfenov teaches that it is known in the art to measure blood pressure by holding the pressure within the cuff constant for 4-6 seconds, and to deflate the cuff for 4-10 seconds in order to acquire data reflecting the resting diameter of the brachial artery (Page 4, section [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ward to measure the venous blood pressure using pressure increments held over at least 6 seconds taught by Parfenov, since this measurement timing is a result of optimization through routine experimentation, and reducing blood pressure measurement time would result in more efficient and comfortable blood pressure measurement. See MPEP 2144.05, sections II and II.I
Ward fails to teach the amount of time it takes to obtain the arterial blood pressure. Martin teaches that it is known in the art that arterial blood pressure measurement times typically vary, and can be tailored to the patient to last anywhere from 15 to 30 seconds or more (Page 25, section [0294]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ward to measure arterial pressure over the course of 15 seconds taught by Martin, in order to increase patient comfort by minimizing the amount of time spent during blood pressure measurement.
Furthermore, it would have been obvious to perform the arterial blood pressure measurement, venous blood pressure measurement, and respiratory variation parameter measurement over the time periods described above, since these measurement timings are a result of optimization through routine experimentation as indicated in section [0294] of Martin, and reducing blood pressure measurement time would result in more efficient and comfortable blood pressure measurement. See MPEP 2144.05, sections II and III.


Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Ward does not disclose the correct measurement time. Ward shows in FIG2, ¶52 if rapid inflation is 30-60 seconds then rapid deflation is roughly the same as it was defined for inflation combined with Pfeiffer this is within 140 seconds. When not combined the time is even less and well within 140s seconds. Even if not explicitly taught in either Ward or Pfeiffer it would have been obvious to keep the measurement within 140 seconds as It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ward since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Applicant’s argument that Ward does not teach the correct order of measurement, Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art at the time of filing to determine the respiratory variation after the arterial pressure and then determine the venous pressure because changing the order of the determination would not have modified the operation of the device. Similarly, Applicant’s specification at ¶70 seems to show that the order of measurement is not critical to the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792